NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

KEM MINER,                       )
                                 )
           Appellant,            )
                                 )
v.                               )                  Case No. 2D16-5132
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )


Opinion filed February 22, 2019

Appeal from the Circuit Court for Polk
County; Jalal A. Harb, Judge.

Howard L. Dimmig, II, Public Defender,
and Maura J. Kiefer, Special Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Helene S. Parnes,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, SLEET, and SALARIO, JJ., Concur.